Citation Nr: 1232920	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from August 1984 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in March 2011 and remanded for additional development and readjudication.  


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss as defined by VA regulation.  

2.  Right ear hearing loss was not manifest during the Veteran's military service and was not manifest to a compensable degree within one year after his separation from service or indeed until many years thereafter.  Competent and credible evidence of a nexus between his current right ear hearing loss and service is not of record. 

3.  Tinnitus was not manifest during the Veteran's military service and was not manifest until many years after his separation from service.  Competent and credible evidence of a nexus between his current tinnitus and service is not of record.

4.  Bilateral knee disabilities were not present in service; osteoarthritis did not manifest within one year of the Veteran's discharge from service; and there is no competent and credible medical evidence relating any current bilateral knee disabilities to an established event, injury, or disease during service.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  A bilateral knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in April 2008, the RO informed the Veteran of its duty to assist him in substantiating his claims for service connection under the VCAA, and the effect of this duty upon these issues.  This letter also provided notice as to how disability ratings and effective dates are assigned.  Dingess, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his claims for service connection for hearing loss, tinnitus, and bilateral knee disabilities.  Service treatment records, VA medical records, Social Security Administration (SSA) records, and a number of private treatment records are in the file.  The RO has also attempted to obtain treatment records from the VA Medical Center in St. Louis Missouri dated from 1986 to 2008.  See Release of Information Requests dated in March 2011.  While it appears that the VAMC did not have any records prior to 2008 for the Veteran, clinical records dated from April 2008 to June 2011 were received and associated with the claims folder.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

The Veteran was also afforded VA examinations in 2008, 2010, and 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examinations obtained in this case are more than adequate, as together they reflect a full review of all medical evidence of record, are supported by sufficient detail, refer to specific documents and medical history to support the conclusions reached.  

The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the service connection claims adjudicated herein.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran is seeking service connection for hearing loss, tinnitus, and bilateral knee disabilities that he contends had their onset during his military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss and osteoarthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


I.  Hearing loss and Tinnitus

In the present appeal, the Veteran maintains that his hearing loss and tinnitus are directly related to excessive noise exposure during service while serving as a short range missile crewman.  See VA Form 21-4138 received in April 2008.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Turning to the evidence of record, the Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD 214 confirms that his military occupational specialty (MOS) was short range missile crewman, a specialty generally associated with noise exposure.  See VBA Fast Letter 10-35 (September 2010).  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  Thus, the Board concedes the Veteran's exposure to noise in service.  See 38 U.S.C.A. § 1154(a) (West 2002).

A finding or diagnosis of hearing loss and/or tinnitus is not shown in the Veteran's service treatment records.  A reference audiogram dated in April 1985 revealed puretone thresholds in the right ear of 15, 20, 25, 10, 5 and 15 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz (Hz) respectively, and for the left ear at the same frequencies were 15, 20, 25, 0, 10 and 25 decibels.  There were no ENT problems complained of or documented at the time of the test.  It was noted that the Veteran had been issued hearing protection.  Another in-service audiogram, performed in March 1986, revealed puretone thresholds in the right ear of 20, 25, 25, 5, 10, and 10 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz and for the left ear at the same frequencies were 15, 20, 25, 10, 10, and 15 decibels.  There was no significant threshold shift when compared with the 1985 test results.  At separation in July 1986, an audiogram, revealed puretone thresholds in the right ear of 15, 20, 25, 10, 10, and 15 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz and for the left ear at the same frequencies were 15, 20, 25, 10, 5, and 15 decibels.  

None of the hearing thresholds from these in-service audiometric examinations of the Veteran's hearing acuity, meet the criteria for disability under VA regulations.  See 38 C.F.R. § 3.385. 

An October 1986, Reserve Officers' Training Corps ( ROTC) entrance examination, taken within months of his separation from service, showed the Veteran exhibited auditory thresholds of 25 decibels at every frequency for both ears.  While the elevated thresholds were beyond the range of normal hearing, these shifts were not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.  

However, the Board points out that when audiometric test results during service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  Moreover, as noted above, pursuant to Hensley, supra, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some hearing loss.  In the Veteran's April 2008 claim for service connection, he alleged the onset of hearing loss and tinnitus since military service, but notably did not list any dates of medical treatment or evaluation for either disability at any time following service separation.  

In fact, there are no pertinent records associated with the claims file until July 2008 when the Veteran was referred for a VA audiological examination for the specific purpose of obtaining an opinion as to whether or not his current hearing loss and tinnitus could be related to service.  The Veteran reported a history of unprotected exposure to hazardous military noise as well as civilian noise.  He first noticed his hearing loss 9-10 years earlier, but denied experiencing tinnitus.  Puretone thresholds in the right ear were 20, 20, 20, 25, and 55 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hz respectively, and for the left ear at the same frequencies were 15, 15, 25, 20, and 20 decibels.  Speech recognition was 94 percent in his right ear and 98 percent in his left ear.  The clinical impression was moderate to moderately severe, high frequency sensorineural hearing loss in the right ear and normal hearing acuity in the left.  Speech recognition was excellent in both ears.  

In August 2008, the claims file was returned to the examiner for review of the claims file.  The examiner referred to the in-service hearing tests which showed the Veteran entered the military with normal hearing and separated from the military with normal hearing, concluding that it was less likely than not that the hearing loss and tinnitus were the result of military service.  

However, as noted above, the Veteran's claim was remanded by the Board in March 2011, in part, to have a VA examiner review the Veteran's inservice audiograms from 1985 and 1986 wherein a 25 decibel loss was noted at some frequencies in both ears.  In fact, the examiner was specifically requested to comment on the significance of those service audiograms and the reported 25 decibel loss at various frequencies as well as any demonstrated shifts in decibel losses. 

Thus, in April 2011, the Veteran was again referred for VA examination pursuant to the March 2011 Board Remand.  The Veteran reported that he had the most difficulty hearing in crowded rooms or when people did not look at him or talked to him from behind.  He again denied tinnitus.  Puretone thresholds in the right ear were 15, 20, 20, 25, and 55 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hz respectively, and for the left ear at the same frequencies were 15, 20, 30, 25, and 30 decibels.  Speech recognition was 100 percent in both ears.  The clinical impression was normal to moderately severe, high frequency sensorineural hearing loss in the right ear and normal to mild-moderate hearing loss in the left.  Speech recognition was excellent bilaterally. 

After reviewing the data from audiometric testing dated between 1984 and 1986, the examiner found that the thresholds were within normal limits bilaterally.  He explained that it was commonly accepted that variations of puretone responses do not always reflect changes in hearing.  He explained that variations in testing could also be consistent with the human's auditory inability to maintain loudness reference, patient attention factors, and equipment issues.  Therefore, minimal puretone differences when comparing entry and exit hearing tests do not always reflect hearing loss, which is so for this Veteran.  The examiner then concluded that it was not at least as likely as not that hearing loss is related to military service.  He also noted that since the Veteran denied tinnitus at the time of the examination, and in 2008, it was not at least as likely as not related to military service.  

The Board finds the 2011 opinion is highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The examiner considered the Veteran's self-reported history of noise exposure, the results of the personal clinical evaluation, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  As a result, he was able to address fully the salient question as to the origin of the Veteran's current hearing loss and tinnitus and their relationship to military service.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  

In this regard, the post-service evidence clearly does not show left ear hearing loss as defined by VA regulations.  The measurements of the Veteran's left ear hearing acuity do not satisfy any of the three alternate bases for establishing hearing loss disability under 38 C.F.R. § 3.385.  In particular, the findings do not show a puretone threshold in any critical frequency was 40 decibels or greater, that three or more frequencies were 26 decibels or greater, or that the speech recognition score was less than 94 percent.  Therefore, he does not have left ear hearing loss for which service connection could be awarded for VA purposes, notwithstanding that he may have had noticeable loss of hearing acuity.  

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left ear hearing loss.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Unfortunately, the Board is also unable to attribute the post-service development of right ear hearing loss and tinnitus to the Veteran's military service.  In this case, the fact that he was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection for either disability adjudicated herein.  As noted previously, STRs do not show either hearing loss or tinnitus as indicated by a VA examiner who reviewed such records.  Moreover there follows a very lengthy period after service discharge in which there is no evidence of hearing loss or tinnitus complaints.  That is to say, there is no corroborative objective evidence on file establishing that the Veteran sought or required treatment or evaluation for hearing loss or tinnitus during the more than 20 years after service had ended and before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  Also since the initial diagnosis of hearing loss occurred in 2008, some 22 years after separation from service in 1986, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

While not a dispositive factor, the significant lapse in time between service and post-service diagnosis may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion, including the 2011 VA examination, which links the hearing loss and tinnitus to service.  See Hickson, supra.  

In short, there is no medical evidence providing a medical etiology or nexus between the Veteran's current right ear hearing loss and tinnitus and his military service.  


II.  Bilateral Knee Disability

The Veteran maintains that he developed bilateral knee disabilities as the result of frequent running in combat boots while stationed at Fort Polk in Louisiana.  

Service treatment records are entirely negative for any specific right knee complaints during service, however at service separation in July 1986, the Veteran indicated a history of a trick/locked right knee, but no problems within the last year.  Clinical evaluation of both lower extremities was within normal limits and the examiner did not otherwise provide further summary or elaboration of the historical information.  Service treatment records are entirely negative for any specific left knee complaints during service, and none are documented.  

An October 1986 ROTC entrance examination, taken within months of separation from service, showed that given the opportunity to identify any history or symptoms associated with an in-service knee injury, the Veteran did not report any pertinent complaints.  Instead he reported that he was in good health and specifically denied problems with swollen/painful joints, arthritis, or trick/locked knee.  A clinical evaluation of his musculoskeletal system was normal.  

The lack of evidence of in-service incurrence is not, however, the only shortcoming in this claim, as there are no medical records immediately subsequent to service that contain diagnoses of any pertinent knee disorder.  Although the Veteran has reported receiving treatment in 1987, those records are unavailable.  See correspondence from the St. Louis VA Medical Center dated in May 2011.  It also appears, the Veteran began fairly regular treatment for right knee pain following a work related injury in October 2004.  See SSA Physical Residual Functional Capacity Assessment dated April 2010.  

Other relevant medical evidence includes VA outpatient treatment records which show the Veteran was treated for complaints of bilateral knee pain beginning in 2009.  Radiological findings show moderate osteoarthritis of the right knee and mild osteoarthritis of the left knee.  The Veteran gave a history of right knee injury during service, reporting that his knee would swell occasionally while running and that he would be given light duty.  These records also show he gave a history of left knee surgery in 1990, but do not, in any way, suggest that any left knee symptomatology originated during military service and the Veteran did not specifically relate it to service.

The Veteran was afforded a VA examination on May 2010 to determine the etiology of his bilateral knee condition.  He was diagnosed with a torn meniscus with surgical repair and residual osteoarthritis bilaterally.  The VA examiner noted in the evaluation report that the Veteran gave a history of three post-service knee surgeries related to on-the-job injuries.  The first surgery for torn cartilage was in 1990 on the Veteran's left knee after it locked while using a clutch in a vehicle while performing construction work.  He had two surgeries for torn cartilage on his right knee in 2005 and 2006 after the right knee locked up while he was walking yard-to-yard doing meter reading.  The Veteran noted that all of his knee surgeries were workers compensation claims.  

Following review of the claims file, the examiner noted that at the time of service discharge in July 1986, the Veteran indicated a history of trick/locked knee with no problems within the last year.  The accompanying examination report at that time showed a normal knee.  The examiner also noted that when applying for a civilian (ROTC Cadet) position in October 1986, the Veteran stated that he checked "no" for trick/locked knee because he had not seen a doctor about the knee and did not know if he had a problem.  The accompanying examination report demonstrated a normal lower extremity examination.  The Veteran reported that he had not been seen for knee problems while in the military and did not report problems until 1990 with an injury on his job.  Because the Veteran had knee surgeries that were covered by Worker's Compensation, the examiner concluded that the knee problems resulted from trauma or injury on the job.  Therefore the Veteran's current osteoarthritis of the both knees was less likely as not caused by or a result of his military service.  

The Board finds that the VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, as well as the results of his personal clinical evaluation when rendering the medical opinion.  As a result the examiner was able to fully address the salient question as to the origin of the Veteran's current bilateral knee disabilities and their relationship to military service.  After weighing all the evidence, the Board finds great probative value in the VA opinion.  

In this case, the evidence of record does not provide any medical basis for holding that the Veteran's current osteoarthritis of the bilateral knees were incurred in service.  The claimed disability was not "noted" in service, but instead was shown many years after service with no competent evidence establishing that it is related to service.  That is to say, the Veteran has failed to show continuity of symptomatology during those intervening years after his service had ended before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  Furthermore, since the initial diagnosis of osteoarthritis is documented more than 20 years after the Veteran's separation from service in 1986, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson, supra.  Moreover, the record is negative for medical opinions linking the osteoarthritis of both knees to service.  See Hickson, supra.  

Consequently, the Board is unable to attribute the post-service development of the Veteran's bilateral knee disability to his military service.  



Conclusion

In reaching conclusions with regard to both claims, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  His primary assertion is that his current hearing loss and tinnitus are related to noise exposure during service.  He also asserts that his current bilateral knee osteoarthritis is related to what he describes as a "running" injury during service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to hazardous noise exposure with resulting ringing in the ears and decreased hearing, hearing loss is expressly defined in VA regulations by specific decibel loss, which the Veteran is not competent in identifying.  See 38 C.F.R. § 3.385.  The Veteran is also competent to attest to an acute injury with resulting knee pain, however his opinion that his current osteoarthritis was caused by such injury, is outweighed by the more thoroughly explained and detailed opinion of the May 2010 VA physician on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  In both cases, the Veteran has not offered any competent medical evidence to refute the unfavorable VA opinions, so they are uncontroverted.  

More importantly the Board does not find the Veteran's assertions concerning the onset of his hearing loss and tinnitus, and continuity of symptomatology, to be entirely credible, even if competent-given that service treatment records reflect normal hearing as interpreted by a VA examiner, and there is a prolonged period post service without hearing complaints or findings; factors which weigh against his claims.  While the Veteran's descriptions of acoustic trauma during service appear to be accurate, the Board finds the contemporaneous service records to be inherently more probative than the Veteran's lay statements made years after the fact.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  The Veteran's credibility is also undermined by the fact that during his VA examination in 2008, he noted having hearing problems as 9-10 years prior, thereby placing the date of onset sometime in the late 1990s, well after his military service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  In addition the Veteran denied even having tinnitus at both VA examinations.  Unfortunately these contradictions diminish the probative value of his contentions.  

With regard to bilateral knee disabilities the Board finds the weight of the evidence supports the conclusion that any right knee problems during service were acute and transitory and completely resolved by the time of service discharge as evidenced by the July 1986 separation physical.  There is no indication that the service treatment records are incomplete or inaccurate and there is also no reason to doubt their accuracy as they show adequate evidence of the Veteran's physical health during service and at separation from service.  Additional probative evidence of record includes the 2010 VA opinion which conclusively found no etiological relationship between the Veteran's military service and the subsequent development of osteoarthritis.  Rather the medical evidence of record shows that to the extent the Veteran's current osteoarthritis was caused by trauma, there were other likely intervening causes following his military service.  See Jandreau supra & Buchanan supra.  

Accordingly, the preponderance of the evidence is against the claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for a bilateral knee disorder is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


